Citation Nr: 1401530	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Meniere's disease, also claimed as vertigo.

2. Entitlement to service connection for Meniere's disease, also claimed as vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1988, from July 1999 to March 2000, from March 2003 to March 2004, and from August 2004 to July 2005, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The issue of entitlement to service connection for Meniere's disease, also claimed as vertigo, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 2009 rating decision denied entitlement to service connection for vertigo attacks (also claimed as Meniere's disease), the Veteran did not complete an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final January 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Meniere's disease, also claimed as vertigo.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for Meniere's disease, also claimed as vertigo, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the claimant of information and evidence necessary to substantiate the claim and redefined VA's duty to assist the claimant in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the actions here, which are not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran initially filed a claim for entitlement to service connection for vertigo in March 2008, which was denied in a June 2008 rating decision.  Upon receipt of new and material evidence within the one year period to appeal the June 2008 rating decision, the claim was readjudicated in a January 2009 rating decision, and the denial was confirmed.  Although the Veteran submitted a notice of disagreement in July 2009, he did not file a substantive appeal within the applicable time period following the issuance of a November 2009 statement of the case.  The Board acknowledges that the Veteran indicated in July 2010 that he never received a response from VA following the submission of his July 2009 notice of disagreement; however, a review of the record reveals that the statement of the case was mailed to his address of record in November 2009.  Therefore, the January 2009 rating decision is final.  38 U.S.C.A. §§ 4005(c), 7105(c); 38 C.F.R. §§ 3.104, 19.129, 19.192, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.

RO decisions are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the January 2009 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a Meniere's disease should be reopened and readjudicated on a de novo basis.  

The basis of the June 2008 denial was the RO's finding that the evidence of record did not show treatment for dizziness or a diagnosis of vertigo while the Veteran was on active duty, nor any documentation that he had a current diagnosis of a chronic disability to account for his dizzy spells that was related to his military service.  The basis of the January 2009 denial was the RO's finding that the evidence of record failed to show that the Veteran's Meniere's disease was caused by his military service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the January 2009 rating decision that addresses this basis.

 Evidence submitted and obtained since the January 2009 rating decision includes a November 2009 VA ear disease opinion in which a VA medical professional opined that the Veteran's Meniere's disease was not caused by a result of noise exposure during his period of active duty.  The medical professional explained that Meniere's disease was not a result of any specific process, such as noise exposure; but was rather a disease process of unknown etiology, with no predisposing factors.  However, although the VA medical professional opined that the Veteran's diagnosed Meniere's disease was unrelated to in-service noise exposure, there was no opinion provided as to the likelihood that the Veteran's symptoms had their initial onset while on active duty.  This is especially troubling in light of a September 2008 Line of Duty Determination, which was of record at the time of the most recent final decision in January 2009, indicating that the Veteran's left ear Meniere's disease occurred during Operation Enduring Freedom and was approved as "IN LINE OF DUTY."  Moreover, the Veteran testified at his May 2012 Board videoconference hearing that his symptoms began shortly after returning from Iraq in June 2005.  

This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for Meniere's disease, also claimed as vertigo, is reopened.


REMAND

The Veteran asserts that his current Meniere's disease had its initial onset during his period(s) of active duty service.  He contends that he has experienced symptomatology since the in-service onset.  Specifically, at his May 2012 Board videoconference hearing, the Veteran clarified that his symptoms started after returning from Iraq in June 2005.  The Board notes that the Veteran's period of active duty during this period lasted from August 2004 to July 2005, the month following his return from Iraq.  

However, upon review of the Veteran's records, it appears that he reported symptoms of and was treated for dizziness prior to his October 2004 deployment to Iraq.  A July 2008 Line of Duty Determination explained that the Veteran began experiencing ringing in his ears during his deployment to Kosovo, and that he developed "dizzy spells that led to feeling of his balance being off" shortly after his return from Kosovo.  The Board notes that the Veteran's period of active duty during this period was from March 2003 to March 2004, the month following his return from Kosovo.  As such, it was determined that the Veteran's vertigo of the bilateral ears was considered to have been incurred in the line of duty, specifically active duty.  Although the Veteran completed a Post-Deployment Health Assessment with respect to his deployment to Kosovo, the Board notes that this was completed in December 2003, approximately two months prior to returning from Kosovo and approximately three months prior to separating from active duty at the end of March 2004.  As such, this document is not a good indicator as to whether the Veteran was suffering from feelings of dizziness upon his actual return from Kosovo in late February 2004.  

Returning to the Army National Guard, the Veteran was eventually placed on a permanent profile due to "ear problems."  However, he was released from duty due to physical disability in May 2010 and placed on the Temporary Disability Retired List.  At this time, it was indicated that his disability was not based on an injury or disease received in the line of duty as a direct result of armed conflict or caused by an instrumentality of war and incurred in the line of duty during a period of war as defined by law.  

That the Veteran's feelings of dizziness manifested subsequent to his July 2003 to February 2004 deployment to Kosovo, but prior to his August 2004 deployment to Iraq, is also supported by a July 2004 private treatment record, which indicated that the Veteran complained of dizziness upon getting up from a sitting position.  The physician indicated that the Veteran had recently returned from Kosovo and emphasized that his dizziness started prior to the Veteran starting antihypertensive medication, suggesting that the medication was not the cause of his dizziness.  

However, on his July 2005 Post-Deployment Health Assessment upon returning from Iraq, the Veteran indicated that he did not experience dizziness, fainting, or lightheadedness at that time or during his deployment to Iraq.  Moreover, subsequent private treatment records indicated that did not have severe onset of vertigo until November 2005, several months after his last period of active duty service.  

Here, the Board finds remand is warranted to obtain an additional examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).  While the author of the November 2009 VA opinion concluded that the Veteran's diagnosed Meniere's disease was unrelated to in-service noise exposure, there was no opinion provided as to the likelihood that the Veteran's current symptoms had their initial onset while on active duty.  There is evidence suggesting that the Veteran began experiencing dizziness shortly after his return from Kosovo in February 2004 and prior to his March 2004 separation from active duty.  

As such, the Board finds that it remains unclear whether a current disability manifested by dizziness is causally related to active duty or that it had its initial onset during active duty.  Therefore, remand is warranted to obtain an additional examination and opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for the purpose of ascertaining the nature and etiology of any current disorder manifested by dizziness, to include Meniere's disease and vertigo.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on the physical examination and review of the claims file, to include the Veteran's service and post-service treatment records, July 2008 "Statement of Medical Examination and Duty Status," and with consideration of the Veteran's statements regarding his symptomatology since service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by dizziness is causally or etiologically related to active duty, to include the likelihood that any such disability first manifested during a period of active duty service.  

The VA examiner is reminded that regardless of whether the VA examination demonstrates a current disability manifested by dizziness, the assessment must include consideration of any such disability diagnosed during the pendency of the appeal, including Meniere's disease.  

If, and only if, the examiner is of the opinion that  a disability manifested by dizziness is not "at least as likely as not" related to service (to include having had its onset in service), then the examiner should also provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that any such disability diagnosed preexisted any period of active duty service.  If it is found that there is clear and unmistakable (obvious and manifest) evidence that a disability preexisted a period of active duty, then the examiner should specify which period of active duty and identify the evidence upon which this opinion is based.  The examiner should also provide an opinion as to whether it there is clear and unmistakable (obvious and manifest) evidence that a preexisting disability, if found, was NOT aggravated during a period of active duty, and the examiner should identify the evidence upon which this opinion is based.  

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.  A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, readjudicate the claim of entitlement to service connection for Meniere's disease, also claimed as vertigo.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


